J-A15005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ALBERT GRANVILLE, II                           IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

HOLLY K. GRANVILLE

                        Appellant                     No. 10 MDA 2017


             Appeal from the Order Entered December 2, 2016
           In the Court of Common Pleas of Lackawanna County
                  Civil Division at No(s): 2013-FC-41196


BEFORE: MOULTON, J., SOLANO, J., and MUSMANNO, J.

MEMORANDUM BY MOULTON, J.:                          FILED AUGUST 18, 2017

     Holly K. Granville (“Wife”) appeals from the December 2, 2016 order

entered in the Lackawanna County Court of Common Pleas overruling her

exceptions to the master’s recommendations and decreeing her divorced

from Albert Granville, II (“Husband”). We affirm.

     The parties married in 1996 and separated in 2012.       On August 27,

2013, Husband filed a complaint in divorce.    On November 25, 2015, the

parties participated in a hearing in front of Master David J. Ratchford, Esq.

On January 29, 2016, the Master filed recommendations and findings in

divorce (“Master’s Recommendations”).     On February 19, 2016, Wife filed

exceptions to the Master’s Recommendations, which the trial court overruled

in an opinion and order dated October 20, 2016. Wife timely filed a notice of

appeal.
J-A15005-17



      Wife raises the following issues on appeal:

         A. Where the overall equitable distribution award failed to
            accomplish the stated intention of the divorce master in
            that it was overwhelmingly in favor of Husband, must
            the award be revised?

         B. Where Husband failed to file his inventory, income
            statement, expense statement, and pre-trial statement,
            was the divorce master required to bar [Husband]’s
            testimony and evidence when fashioning the award?

         C. Did the divorce master commit errors of law and fact in
            the allocution of assets and debts such that the
            equitable distribution award was inequitable to Wife?

         D. Did the trial court’s failure to issue an order of
            distribution for Husband’s military retirement in
            accordance with US Army guidelines constitute an
            abuse of discretion?

         E. Did the award of alimony fail to adhere to the facts, fail
            to provide Wife with sufficient time for rehabilitation,
            and include an improper penalty if Wife were to
            challenge the award?

         F. Did the divorce master’s overall distribution and
            statements concerning the relative contributions and
            educational attainments of the parties show a bias
            against Wife?

Wife’s Br. at 4-5 (full capitalization and suggested answers omitted).

      Wife’s first four issues challenge the equitable distribution award. “Our

scope of review in equitable distribution matters is limited. Awards of

alimony, counsel fees, and property distribution are within the sound

discretion of the trial court and will not be disturbed absent an error of law

or abuse of discretion.”   Smith v. Smith, 749 A.2d 921, 924 (Pa.Super.

2000) (quoting Berrington v. Berrington, 598 A.2d 31, 34 (Pa.Super.



                                     -2-
J-A15005-17



1991)).      The appellant must establish an abuse of discretion by clear and

convincing evidence.          Morgante v. Morgante, 119 A.3d 382, 386

(Pa.Super. 2015).

       “In determining the propriety of an equitable distribution award, courts

must consider the distribution scheme as a whole.              We measure the

circumstances of the case against the objective of effectuating economic

justice between the parties and achieving a just determination of their

property rights.”1       Id. (quoting Biese v. Biese, 979 A.2d 892, 895

____________________________________________


       1
           The relevant factors in an equitable distribution determination are:

            (1) The length of the marriage.

            (2) Any prior marriage of either party.

            (3) The age, health, station, amount and sources of
            income, vocational skills, employability, estate, liabilities
            and needs of each of the parties.

            (4) The contribution by one party to the education, training
            or increased earning power of the other party.

            (5) The opportunity of each party for future acquisitions of
            capital assets and income.

            (6) The sources of income of both parties, including, but
            not limited to, medical, retirement, insurance or other
            benefits.

            (7) The contribution or dissipation of each party in the
            acquisition, preservation, depreciation or appreciation of
            the marital property, including the contribution of a party
            as homemaker.

            (8) The value of the property set apart to each party.
(Footnote Continued Next Page)


                                           -3-
J-A15005-17



(Pa.Super. 2009)). “[A] master’s report and recommendation, although only

advisory, is to be given the fullest consideration, particularly on the question

of credibility of witnesses, because the master has the opportunity to

observe and assess the behavior and demeanor of the parties.” Moran v.

Moran, 839 A.2d 1091, 1095 (Pa.Super. 2003).

      We address Wife’s first and third issues together. Wife claims that the

equitable distribution award did not reflect the Master’s intention to award

her with more assets than Husband. She claims the Master disproportionally

allocated assets in Husband’s favor.             Wife further contends that Husband

impermissibly benefitted from:           $10,000 that Husband withdrew from an

Annuity Accumulation Fund Rider (“AAFR”); the Master’s finding that Wife

was responsible for the Jeep payments and boat storage fees; and the
                       _______________________
(Footnote Continued)

          (9) The standard of living of the parties established during
          the marriage.

          (10) The economic circumstances of each party at the time
          the division of property is to become effective.

          (10.1) The Federal, State and local tax ramifications
          associated with each asset to be divided, distributed or
          assigned, which ramifications need not be immediate and
          certain.

          (10.2) The expense of sale, transfer or liquidation
          associated with a particular asset, which expense need not
          be immediate and certain.

          (11) Whether the party will be serving as the custodian of
          any dependent minor children.

23 Pa.C.S. § 3502(a).



                                            -4-
J-A15005-17



profits from the sale of a 2001 Yamaha Bear Tracker all-terrain vehicle

(“2001 Yamaha Bear Tracker ATV”).

     The Master found that the marital estate consisted of the following

assets:

          1.   USAA ROTH IRA titled to [Husband], in the amount of
               $26,972.77[.]

          2.   [AAFR] titled to [Husband]. (The value of this item is
               in controversy however. The parties have stipulated
               that it is either [$1,413.00 o]r $11,123.00)[.]

          3.   USAA R[OTH] IRA titled to [Wife] in the amount of
               $3,716.14.

          4.   One 1976 Catalina 22 in the name of [Husband]
               having a value of $2,820.00[.]

          5.   One 2009 Jeep Wrangler in the name of [Husband],
               having a value of $14,725.00.

          6.   One 2006 Yamaha XT 225 in the name of [Husband]
               having a value of $1,370.

          7.   One 2006 Dodge Caravan in the name of [Husband]
               valued at $3,000.

          8.   2001 Yamaha Bear Tracker [ATV] which was titled in
               the name of [Husband] and for which [he] received
               $500.00 upon transfer.

          9.   One liability in the name of [Husband] for storage fees
               due and owing at the time of separation in the amount
               of $2,155.00 [and the post separation payments on
               the outstanding loan payments on the Jeep Wrangler
               at time of separation totaling $4,000.]

          10. One checking account titled to [Husband] in the
              amount of $5,360.34[.]

          11. One savings account titled to [Husband] in the amount
              of $1,006.06[.]



                                      -5-
J-A15005-17


        12. One checking account titled to [Wife] in the amount of
            $105.42[.]

        13. One savings account titled to [Wife] in the amount of
            $25.

        14. Upon sale of the marital dwelling the net proceeds
            were distributed in the following manner; $29,717.00
            to Husband . . . and $18,216.62 to Wife . . . . This
            arrangement was temporarily agreed to in order to
            facilitate settlement on the house closing, both parties
            having reserved their rights to litigate the distribution
            at a later time.

Master’s Recommendations, 1/29/16, at 1-3, 12 (“Master’s Rec.”).        The

Master recommended the distribution of assets as follows:

        1. It is assumed that the military retirement of Husband
           accessible to the parties upon Husband’s termination of
           military service in April 2016 will be distributed
           according to the applicable administrative rules of the
           retirement. Accordingly, it is further assumed that Wife
           shall receive the equivalent of fifty percent (50%) of the
           marital component of that retirement as determined by
           the applicable coverture fraction. The remainder of this
           recommended equitable distribution is predicated upon
           this assumption.

        2. The USAA ROTH IRA titled to [Husband], which is
           distinct from his military retirement, in the stipulated
           value amount of $26,972.77 to be divided and
           distributed in equal shares between Husband and Wife.

        3. Wife to be awarded the following assets having the
           following stipulated values[:]

           a. The USAA R[OTH] IRA titled in her name and
           valued in the amount of $3,716.14.

           b. [O]ne 2006         Dodge    Caravan     valued   at
           $3,000.00[.]

           c. [T]he checking account titled in the name of
           [Wife] in the amount of $105.42[.]



                                    -6-
J-A15005-17


               d. [T]he savings account titled in the name of [Wife]
               in the amount of $25.00[.]

            4. The following assets are awarded to Husband in
               equitable distribution[:]

               a. [AAFR] valued at $1,413.

               b. 1976 Catalina 22 having a value of $2[,]820.

               c. 2009 Jeep Wrangler having a value of $14,728.

               d. 2006 Yamaha XT having a value of $1,370.

               e. [C]hecking account titled to Husband in the
               amount of $5,320.00[.]

               f. [S]avings account titled to Husband in the amount
               of $1,006.00[.]

               g. Husband is credited with the payment of the boat
               storage liability in the amount of $2,155.00 and the
               post separation payments on the outstanding loan
               payments on the Jeep Wrangler at the time of
               separation totaling $4,000.

            [5.] In light of the foregoing, and the stipulated fact that
               Husband received a greater share of the net proceeds of
               the marital home, an additional payment from Husband
               to Wife in the amount of $15,000.00 is appropriate.

Id. at 11-12 (emphasis omitted).

      Regarding Wife’s claim that Husband impermissibly benefitted from the

$10,000 withdrawn from the AAFR, the trial court found that “evidence was

presented to demonstrate that the $10,000 . . . was for the use of travel

arrangements for the parties’ children, which was agreed upon by the

parties.”    Pa.R.A.P. 1925(a) Opinion, 2/17/17, at 2 (“1925(a) Op.”).     The

trial court further stated that while “Wife was unable to recall how the

expenses were to be paid[,] she did recall agreeing to have the children



                                       -7-
J-A15005-17


travel, and we defer to the Master’s determination of . . . credibility . . . and

the evidence presented in making the determination of whether knowledge

and/or approval for the withdrawal existed.”           Id.2   We conclude the trial

____________________________________________


       2
         The Master found that “approximately $10,000 of funds from the
[AAFR] was used to satisfy expenses with regard to bringing the children
over to Germany and their living expenses during the stay. Wife agreed to
this.” Master’s Rec. at 5. During the Master’s hearing, Wife testified as
follows:

           [HUSBAND’S COUNSEL]: Ms. Granville, the only thing we
           didn’t talk about was, there was an [AAFR] in your
           husband’s name as owner and your name as the insured;
           and it’s my understanding that it had, as of the date of
           separation, $11,113 and a penny in it. And then shortly
           thereafter, $10,000 was withdrawn.

              Were you aware of that?

           [WIFE]: On which -- what was that?

           [HUSBAND’S COUNSEL]:                It was an [AAFR] that had
           $11,113 in it.

           [WIFE]: Um-hum.

           [HUSBAND’S COUNSEL]: And shortly after the date of
           separation, [$]10,000 was withdrawn from that.

              Were you aware of that?

           [WIFE]: I don’t know. We had a couple different things.
           I’m not sure what that one might have been. Who -- who
           withdrew it?

           [HUSBAND’S COUNSEL]: [Husband] withdrew it. And if I
           were to tell you that he paid for passports and air fair [sic]
           for the children to go over to Germany and visit with him
           and then to visit several cities in Germany, do you have
           any reason to disagree that that’s where the money was
           spent?
(Footnote Continued Next Page)


                                           -8-
J-A15005-17


court did not abuse its discretion in concluding that the evidence shows the

$10,000 was for the children’s travel expenditures.

      Wife next claims that she should not be responsible for the boat

storage fees and the loan payments on the Jeep. The trial court deferred to

the Master’s discretion in determining the “credit of debts, including whether

a single party had possession of the boat and Jeep Wrangler during the

period of separation based on the credibility of the witnesses.” Opinion and

Order, 10/20/16, at 9 (unpaginated) (“Oct. 20 Op.”). During the Master’s

hearing, Husband testified that while he was in Germany, the Army would

not ship the boat, so he stored it.              N.T., 11/25/15, at 44.   He further

testified that he paid $2,155 in storage fees.              Id. at 45-46.   Further,

Husband testified that he also made the Jeep loan payments. Id. at 109-11.


                       _______________________
(Footnote Continued)

          [WIFE]: Maybe some of it. I did pay for the passports; I
          did arrange for them to get their passports updated and do
          that. Maybe -- he was in charge of our finances, so if he
          did withdraw that money then maybe he did do that. And
          I do know our children did go to Germany.

             He did deduct, though, from whatever he was giving me
          at that time -- we didn’t have child support, so he was,
          you know, we just had a verbal agreement that he would
          send me some money to take care of the kids. He told me
          he was gonna start deducting from that money because he
          would be paying for all their plane tickets; and then I
          agreed to that as well. So I’m not exactly sure that he
          took that money out, what he used it for, I’m not clear on
          that.

N.T., 11/25/15, at 151-53.



                                            -9-
J-A15005-17


The Master had the opportunity to assess Husband’s behavior and demeanor

and found his testimony with regard to the boat storage fees and the Jeep

loan payments credible.    We agree with the trial court’s determination to

defer to the Master.

      Finally, regarding Wife’s claim that the Master failed to include in his

recommendation the proceeds from the sale of the 2001 Yamaha Bear

Tracker ATV, we conclude any such error is harmless. The parties stipulated

that Husband sold the property, for which he received $500. Id. at 8. While

it appears that the Master overlooked the distribution of this amount, it does

not materially affect the overall equitable distribution scheme.         See

Morgante, 119 A.3d at 386; Smith v. Smith, 653 A.2d 1259, 1268

(Pa.Super. 1995).

      When viewing the equitable distribution scheme as a whole we find no

abuse of discretion. The Master took into consideration the relevant factors,

the parties’ testimony, and all the evidence it had available, and made its

recommended distribution. We conclude that the trial court did not abuse its

discretion in adopting the Master’s equitable distribution recommendations.

      In Wife’s second issue, she challenges the Master’s failure to preclude

Husband’s testimony.    Wife claims Husband’s testimony should have been

barred under Pennsylvania Rule of Civil Procedure 1920.33 because he failed

to timely file the documents required by that Rule, including a pre-trial




                                    - 10 -
J-A15005-17


statement, inventory, and income and expense statement.          The version of

Rule 1920.33 in effect at the time of the Master’s hearing stated:

           (a)    Within ninety days after service of a pleading or
                  petition containing a claim for determination and
                  distribution of property under Section 3502 of the
                  Divorce Code, each party shall file an inventory
                  specifically describing all property owned or
                  possessed at the time the action was commenced.

                                           ...

           (d)(1) A party who fails to comply with a requirement of
                  subdivision (b) of this rule shall, except upon good
                  cause shown, be barred from offering any testimony
                  or introducing any evidence in support of or in
                  opposition to claims for the matters not covered
                  therein.

           (2)    A party shall, except upon good cause shown, be
                  barred from offering any testimony or introducing
                  any evidence that is inconsistent with or which goes
                  beyond the fair scope of the information set forth in
                  the pre-trial statement.

Pa.R.Civ.P. 1920.33(a), (d)(1)-(2) (emphasis added).3

____________________________________________


       3
       Wife cites the version of this rule in place at the time of the parties’
separation and the Master’s hearing. While this rule has been revised since,
we apply the earlier version as it was the rule in place at all relevant times.
The current version of Rule 1920.33, effective October 1, 2016, states:

           (a)    If a pleading or petition raises a claim for equitable
                  division of marital property under Section 3502 of
                  the Divorce Code, the parties shall file and serve on
                  the other party an inventory, which shall include the
                  information in subdivisions (1) through (3) . . . .
                  Within 20 days of service of the moving party’s
                  inventory, the non-moving party shall file an
                  inventory.
(Footnote Continued Next Page)


                                          - 11 -
J-A15005-17


      At the outset of the hearing, the Master acknowledged receipt of

Husband’s inventory. N.T., 11/25/15, at 6-7. Wife did not object. Later in

the hearing, Wife objected to the admission of Husband’s amended pretrial

statement. The following exchange occurred:

          [WIFE’S COUNSEL]: I maintain the same objections that I
          had maintained before. The only additional objection would
          be to the additional pretrial statement. I believe it doesn’t
          comply with the rules as to being timely submitted, so I
          raise an objection as to the amended, if you will, pretrial
          statement.

          THE MASTER: What particular aspects          of   the   pretrial
          statement do you have objections to?

          [WIFE’S COUNSEL]: I believe it changes some of the
          calculations. I mean, I wouldn’t change the stuff we
          stipulated to, of course.

          THE MASTER: I guess I’m confused then.

          [HUSBAND’S COUNSEL]: Well, my only comment to that
          is that we agreed on the phone to change the numbers
          that we stipulated to, and I think we also agreed that the
          other numbers that were placed in there, given the nature
          of the fact that we changed -- or agreed upon, I should
          say, the date of separation, were not agreed to; so I don’t
                       _______________________
(Footnote Continued)

                                                 ...

          (d)(1) A party who fails to comply with a requirement of
                 subdivision (b) may be barred from offering
                 testimony or introducing evidence in support of or in
                 opposition to claims for the matters omitted.

          (2)    A party may be barred from offering testimony or
                 introducing evidence that is inconsistent with or
                 goes beyond the fair scope of the information set
                 forth in the pre-trial statement.

Pa.R.Civ.P. 1920.33(a), (d)(1)-(2) (emphasis added).



                                           - 12 -
J-A15005-17


         understand your objection to the timeliness of it.        We
         talked about that and agreed to do it.

         [WIFE’S COUNSEL]: If the only change between the first
         one was the numbers that we stipulated to, I would not
         have an objection.

         [HUSBAND’S COUNSEL]: Well, and the only necessity for
         me to have included the other three numbers under
         liabilities was the fact that we finally agreed on the date of
         separation, so I had to include those as liabilities as at the
         time that would not have been in existence if we went with
         August of 2013; so again, I think one necessitated the
         other. That’s just my response.

         THE MASTER: I will accept the filing as made with the
         stipulations that you noted in the beginning of the
         testimony, and then we can proceed with defense.

Id. at 123-24.

      The trial court found:

         [T]he parties disagree as to the timeliness of production of
         such documentation. The evidence suggests that Husband
         provided a copy of his amended statement and inventory
         to Wife and the Master as soon as practical, considering
         the parties were unable to stipulate to the date of
         separation until just days before the hearing and the
         record reflects that the parties had discussed Husband
         amending his earlier pre-trial statement as a result of the
         stipulated date of separation.

1925(a) Op. at 3. We agree. Further, in its October 20, 2016 order, the

trial court explained that “counsel for the parties were not able to stipulate

as to the date of separation to be used at the hearing until just days before

the hearing[,] which required amending the inventory to reflect debts going

back to the official date of separation.”     Oct. 20 Op. at 8-9 (quotation

omitted). We discern no abuse of discretion.

      Wife’s fourth issue is that the Master erred by not determining the

                                     - 13 -
J-A15005-17


coverture fraction and that the Master’s division of Husband’s military

retirement benefits did not meet the requirements of Army regulations.

       The trial court addressed this issue in its 1925(a) opinion:

              Regarding the distribution of Husband’s pension, we
           believe the language of the Master’s Recommendations is
           sufficient to exact an equal distribution. Although the
           Master assumed distribution will occur in accordance with
           the applicable administrative rules to grant Wife half of the
           marital component of Husband’s pension, the Master
           makes clear that the parties will each receive half of
           Husband’s pension and that the overall distribution
           incorporates dividing the marital portion of the pension
           equally between the parties.

1925(a) Op. at 3. We agree. Therefore, we conclude the trial court did not

abuse its discretion in adopting the Master’s recommendation as to division

of the Husband’s retirement pension.

       Wife’s fifth issue challenges the alimony award.       “Our standard of

review regarding . . . [an] award of alimony is whether the trial court abused

its discretion.”    Moran, 839 A.2d at 1097.       An award of alimony should

reflect the “reasonable needs in accordance with the lifestyle and standard of

living established by the parties during the marriage, as well as the payor’s

ability to pay.’”4     Id. (quoting Twilla v. Twilla, 664 A.2d 1020, 1022


____________________________________________


       4
       Section 3701(b) of the Divorce Code sets forth the relevant factors in
an alimony determination:

           In determining whether alimony is necessary and in
           determining the nature, amount, duration and manner of
(Footnote Continued Next Page)


                                          - 14 -
J-A15005-17



                       _______________________
(Footnote Continued)

          payment of alimony, the court shall consider all relevant
          factors, including:

          (1) The relative earnings and earning capacities of the
          parties.

          (2) The ages and the physical, mental and emotional
          conditions of the parties.

          (3) The sources of income of both parties, including, but
          not limited to, medical, retirement, insurance or other
          benefits.

          (4) The expectancies and inheritances of the parties.

          (5) The duration of the marriage.

          (6) The contribution by one party to the education, training
          or increased earning power of the other party.

          (7) The extent to which the earning power, expenses or
          financial obligations of a party will be affected by reason of
          serving as the custodian of a minor child.

          (8) The standard of living of the parties established during
          the marriage.

          (9) The relative education of the parties and the time
          necessary to acquire sufficient education or training to
          enable the party seeking alimony to find appropriate
          employment.

          (10) The relative assets and liabilities of the parties.

          (11) The property brought to the marriage by either party.

          (12) The contribution of a spouse as homemaker.

          (13) The relative needs of the parties.

          (14) The marital misconduct of either of the parties during
          the marriage. The marital misconduct of either of the
          parties from the date of final separation shall not be
          considered by the court in its determinations relative to
          alimony, except that the court shall consider the abuse of
(Footnote Continued Next Page)


                                           - 15 -
J-A15005-17


(Pa.Super. 1995)).        Further, “[a]limony following a divorce is a secondary

remedy and is available only where economic justice and the reasonable

needs of the parties cannot be achieved by way of an equitable distribution

award and development of an appropriate employable skill.”         Id. (quoting

Twilla, 664 A.2d at 1022) (emphasis in original). “[T]he purpose of alimony

is not to reward one party and to punish the other, but rather to ensure that

the reasonable needs of the person who is unable to support himself or

herself through appropriate employment, are met.”         Id. at 1096 (quoting

Twilla, 664 A.2d at 1022).

      Wife claims that: (1) the award of $500 per month for a period of 24

months was insufficient; (2) the award included an improper penalty if she

were to challenge the alimony award; (3) the Master “downplayed the

conspicuous disparity between Husband’s income of $5,692.87 and Wife’s
                       _______________________
(Footnote Continued)

          one party by the other party. As used in this paragraph,
          “abuse” shall have the meaning given to it under section
          6102 (relating to definitions).

          (15) The Federal, State and local tax ramifications of the
          alimony award.

          (16) Whether the party seeking alimony lacks sufficient
          property, including, but not limited to, property distributed
          under Chapter 35 (relating to property rights), to provide
          for the party’s reasonable needs.

          (17) Whether the party seeking alimony is incapable of
          self-support through appropriate employment.

23 Pa.C.S. § 3701(b).




                                           - 16 -
J-A15005-17


income [of] $1,765.91 stating that the difference is not large,” Wife’s Br. at

36; (4) Husband’s expert’s testimony should not have been admitted; and

(5) because Wife is in school and it will take 4 years of part-time study for

her to complete her bachelor’s in education, the alimony award should be for

a period of 4 years rather than 24 months.

       The trial court upheld the Master’s findings and stated:

            The Master has properly considered relevant factors,
            including the likely incomes of the parties and their similar
            education levels, in determining the necessity, duration,
            and amount of alimony. In addition, we have considered
            the Pennsylvania Support Guidelines, which we believe are
            substantially in line with the award of alimony. Any slight
            deviation from the Pennsylvania Support Guidelines [is]
            justified based on the overall circumstances of the parties
            in this case. In addition, for the reasons set forth in the
            October [20, 2016] Order,[5] we also believe that the
            award of alimony recommended by the Master is for a
            sufficient time frame for Wife to become self-sufficient,
            considering Wife has a work history and was pursuing
            educational opportunities. Although Wife disagrees with
            our interpretation, we do not consider the language “[i]n
            the event of exceptions being raised by [Wife], . . .
            Husband’s payments to Wife during pendency of
____________________________________________


       5
           In its October 20, 2016 order, the trial court found:

            the Master ordered an appropriate period of time and
            amount of money to be paid in alimony. The amount of
            $500 per month to be paid over 24 months provides
            reasonable support for [Wife] to meet her needs.
            Considering that [Wife] has been employed in the
            workforce and is pursuing a Bachelor’s Degree, we believe
            that 24 months is sufficient.

Oct. 20 Op. at 9.



                                          - 17 -
J-A15005-17


         exceptions or appeals should be credited toward the total
         amount owed by him pursuant to this recommendation or
         the    court’s   final resolution”   from   the   Master’s
         Recommendations to be punishing Wife.          Rather, we
         consider this language to protect Husband from paying any
         additional sums during the pendency of exceptions,
         thereby allowing Wife to unfairly receive additional sums
         and encouraging Wife to file exceptions that may not be
         warranted.

1925(a) Op. at 3-4. We agree.

      Moreover, we reject Wife’s claim that the Master “downplayed” the

parties’ income disparity.   In discussing the section 3701(b) factors, the

Master acknowledged that Husband had a higher income than Wife and that

the difference in earnings would likely continue into the near future.      The

Master determined that the factor regarding the parties’ incomes weighed in

Wife’s favor. We find the trial court did not abuse its discretion in upholding

the Master’s Recommendations concerning the award of alimony.

      Finally, Wife’s argument that the Master should not have considered

the testimony of William Walker, Husband’s expert, fails. Wife claims that

the Master “presumably” relied on Husband’s expert in stating that

Husband’s income would be lowered after retirement. Wife’s Br. at 36. The

Master stated, however, that while the expert’s testimony was credible and

“enlightening insofar as the issue of [Husband]’s vocational capabilities and

future income potential are concerned[,] . . . the most weight is assigned to

the testimony of the parties themselves.” Master’s Rec. at 4. We conclude

that the trial court did not abuse its discretion in “deferring to the Master as



                                     - 18 -
J-A15005-17


to how much weight should be assigned to [the expert’s] testimony.” Oct.

20 Op. at 8.

       In Wife’s last issue, she claims the Master exhibited bias against her.

However, Wife has waived this claim for failing to include it in her

Pennsylvania Rule of Appellate Procedure 1925(b) statement.6               See

Middleton v. Middleton, 812 A.2d 1241, 1245 (Pa.Super. 2002) (“Any

issues not raised in a 1925(b) statement will be deemed waived.”) (quoting

Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998)). Even if Wife had

preserved this claim, however, we would find it meritless. As the trial court

stated:

           At multiple points, in evaluating the factors that the Master
           considered in coming to his decision, he stated “[t]his
           factor weighs in favor of [W]ife.” The Master provided
           weight to [Wife]’s role as caretaker of the home and the
           children when he stated in Factor 7 that “[b]oth parties
           contributed to the marriage financially and otherwise.”
           The Master went on to say that “[W]ife . . . contributed
           through her earnings, but also as a homemaker and child
           care provider for the parties’ minor children[.”]        This
           demonstrates that the Master considered [Wife]’s
           contributions to the marriage and weighed that in his
           consideration of distribution of the assets.

Oct. 20 Op. at 7-8 (internal citations omitted). While Wife may not agree

with the Master’s recommendations, this alone does not indicate, nor do we

find any indication of, bias or ill-will.
____________________________________________


       6
         Wife’s Rule 1925(b) statement incorporates by reference her
exceptions to the Master’s Recommendations. However, in her exceptions,
Wife did not assert that the Master demonstrated bias against her.



                                          - 19 -
J-A15005-17


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/18/2017




                          - 20 -